Title: January 20. Monday.
From: Adams, John
To: 


       Mr. Franklin and I met the Comte de Vergennes at his office at Ten. He told us, he was going to sign Preliminaries and an Armistice. At Eleven the C. D’Aranda came in, and Mr. Fitsherbert. After examining the Papers, D’Aranda and Fitsherbert signed the Preliminary Treaty, between the Crowns of G. Britain and Spain. De Vergennes and Fitsherbert that between Britain and France. Then Fitsherbert on one Part and Adams and Franklin on the other, signed, sealed and exchanged Declarations of an Armistice between the Crown of Great Britain and the United States of America.
       Previous to the Signature all the original Commissions were shewn. The C. D’Aranda shewed his. The C. de Vergennes his. Mr. Fitsherbert his—and Adams and Franklin theirs. Fitsherbert agreed to exchange Copies with Us.—Thus was this mighty System terminated with as little Ceremony, and in as short a Time as a Marriage Settlement.
       Before the British and Spanish Ministers came in I asked the C. de Vergennes what was to become of Holland. He smiled and said, that We had nothing to do with that. I answered, with a Smile too, it was very true We had nothing to do with it, but that I interested myself very much, in the Welfare and Safety of that People. He then  assumed an affected Air of Seriousness and said he interested himself in it too a good deal, and then told me, that the English had first wished to retain Demerary and Essquibo, but the King would not hear to that. Then they wanted Trincamale in the East Indies. But the King would not agree to that. Then they wanted Negapatnam. This the King left them to settle with the Dutch, but insisted on a Declaration from the King of G. Britain that he would restore all the other Possessions.
       Fitsherbert told me afterwards it was the Severity of the Spaniards, that obliged his Court to be so hard with the Dutch. The Spaniards would do nothing without Minorca and the Floridas.
       Returned to Paris and dined with the Duchess D’Anville and the Duke de la Rochefaucault.
      